Title: To Thomas Jefferson from Thomas Truxtun, 18 January 1806
From: Truxtun, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 18th Jany 1806.
                        
                        I have the honor to enclose for your Excellency’s perusal and amusement a Sketch I have drawn of the late
                            action off Cape Trafalgar between the combined fleet of France & Spain and that of England. 
                  I have the honor to be most
                            respectfully Your Excellency’s very Obt huml servant.
                        
                            Thomas Truxtun.
                        
                    